                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BENZANTA VANZANT,                               )
 #A62585,                                        )
                                                 )
                       Plaintiff,                )
                                                 )   Case No. 19-cv-00105-NJR
 vs.                                             )
                                                 )
 VENERIO SANTOS, M.D.,                           )
                                                 )
                       Defendant.                )

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Benzanta Vanzant, an inmate of the Illinois Department of Corrections

currently incarcerated at Centralia Correctional Center, filed this civil rights action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. He asserts claims

related to the failure to provide his prescription medications for chronic medical

conditions.

       This matter is before the Court on a motion for summary judgment on the issue of

exhaustion of administrative remedies (Docs. 33, 34, and 36) filed by Defendant. Lawsuits

filed by inmates are governed by the provisions of the Prison Litigation Reform Act

(“PLRA”). 42 U.S.C. §1997e(a). That statute states, in pertinent part, that “no action shall

be brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.” Id. The Seventh Circuit

requires strict adherence to the PLRA’s exhaustion requirement. Dole v. Chandler, 438 F.3d

                                             1
804, 809 (7th Cir. 2006) (noting that “[t]his circuit has taken a strict compliance approach

to exhaustion”). Exhaustion must occur before the suit is filed. Ford v. Johnson, 362 F.3d

395, 398 (7th Cir. 2004).

       In response to the motion for summary judgment, Plaintiff filed an Affidavit

conceding the allegations in the motion and conceding his failure to exhaust

administrative remedies. (Doc. 39, pp. 1-2). He also concedes Defendant’s entitlement to

summary judgment. Id.

       Accordingly, the Court GRANTS Defendant’s Motion for Summary Judgment

(Doc. 33) and DISMISSES this action without prejudice for failure to exhaust

administrative remedies. The Clerk of Court is DIRECTED to enter judgment

accordingly.

       IT IS SO ORDERED.

       DATED: 7/18/2019

                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                             2
